             Case 2:19-cv-01203-MAT Document 32 Filed 08/29/19 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
      NATHAN OUELLETTE, JESI AN E.
10    RODRIGUEZ, GREGG STAPPAS, AND                    Case No. 2:19-cv-01203
      CB HOME, INC., individually and on
11    behalf of all those similarly situated,          STIPULATED MOTION AND ORDER TO
                                                       STAY
12
                            Plaintiffs,
13
             vs.
14
      CAPITAL ONE FINANCIAL
15    CORPORATION, CAPITAL ONE, N.A.,
      CAPITAL ONE BANK (USA), N.A.,
16    AMAZON.COM, INC., and AMAZON
      WEB SERVICES, INC.,
17
                            Defendants.
18

19                                          STIPULATION

20          Pursuant to LCR 7(d)(1) and LCR 10(g), the parties hereby request that the Court stay all

21   proceedings and deadlines in this action pending resolution of the motions for transfer and

22   consolidation under 28 U.S.C. § 1407 that are currently pending before the Judicial Panel on

23   Multidistrict Litigation (“JPML”). The JPML will hear oral argument on the Section 1407

24   motions on September 26, 2019, and Defendants Capital One Financial Corporation, Capital

25   One, N.A., and Capital One Bank (USA), N.A. (collectively, “Capital One”) anticipate an order

26   regarding transfer and consolidation of this case and other related cases to be issued shortly

27   thereafter. All the other parties in this action, including Plaintiffs and Defendants Amazon.com,

                                                                   MILLER NASH GRAHAM & DUNN LLP
                                                                   Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     STIPULATED MOTION AND ORDER TO STAY - 1                           Seattle, Washington 98121-1128
                                                                     (206) 624-8300/Fax: (206) 340-9599
             Case 2:19-cv-01203-MAT Document 32 Filed 08/29/19 Page 2 of 6



 1   Inc. and Amazon Web Services, Inc., agree to the requested stay.
 2          This case is one of over 45 putative class actions filed in connection with the cyber
 3   incident that Capital One announced on July 29, 2019. Plaintiffs filed the Complaint in this case
 4   on August 1, 2019; Capital One was served on August 5, 2019; and Capital One’s deadline to
 5   answer or respond to the Complaint is currently August 26, 2019.
 6          On July 31, 2019, plaintiffs in a related case pending in this District, Fadullon v. Capital
 7   One Financial Corporation, et al., Case No. 2:19-cv-01189 (W.D. Wash., filed July 30, 2019),
 8   filed a motion for consolidation and transfer under 28 U.S.C. § 1407 with the JPML in In re
 9   Capital One Consumer Data Breach Litigation, MDL No. 2915 (J.P.M.L. July 31, 2019) (“In re
10   Capital One”). See In re Capital One, Dkt. No. 1. That motion seeks to have related actions
11   arising out of the Capital One cyber incident, including this case, consolidated with the Fadullon
12   case and transferred to this District for pretrial proceedings. Subsequently, plaintiffs in other
13   related cases have filed briefs in the In re Capital One matter that support transfer and
14   consolidation, but seek other transferee courts, including the Eastern District of Virginia,
15   Alexandria Division (id. at Dkt. Nos. 5 and 7) and the District of the District of Columbia (id. at
16   Dkt. No. 8). Numerous notices of related actions have also been filed in In re Capital One, and
17   additional related cases continue to be filed and are in the process of being noticed to the JPML
18   as potential tag-along actions.
19          Given that over 45 putative class actions have been filed, all related to the same
20   underlying event and asserting the same or substantially similar factual allegations, the JPML is
21   highly likely to grant the motions for transfer and consolidation. If it does, to conserve the
22   parties’ resources and promote judicial economy, this case will be consolidated with the other
23   putative class actions for centralized pretrial proceedings in a single transferee court. Under these
24   circumstances, “[c]ourts frequently grant stays pending a decision by the MDL Panel regarding
25   whether to transfer a case.” Good v. Prudential Ins. Co. of Am., 5 F.Supp.2d 804, 809 (N.D. Cal.
26   1998); see Short v. Hyundai Motor Am. Inc., No. C19-0318JLR, 2019 WL 3067251 (W.D. Wash.
27   July 12, 2019) (granting stay pending JPML’s resolution of Section 1407 motion); Gonzalez v.

                                                                      MILLER NASH GRAHAM & DUNN LLP
                                                                      Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     STIPULATED MOTION AND ORDER TO STAY - 2                              Seattle, Washington 98121-1128
                                                                        (206) 624-8300/Fax: (206) 340-9599
                Case 2:19-cv-01203-MAT Document 32 Filed 08/29/19 Page 3 of 6



 1   Merck & Co., No. CV-07-3034-LRS, 2007 WL 2220286, at *2 (E.D. Wash. Aug. 2, 2007)
 2   (granting defendant’s motion to stay pending transfer decision and noting that “well settled case
 3   law . . . dictates a stay should be granted to promote judicial economy”); Rivers v. Walt Disney
 4   Co., 980 F. Supp. 1358, 1362 (C.D. Cal. 1997) (granting stay pending JPML’s ruling because “a
 5   majority of courts have concluded that it is often appropriate to stay preliminary pretrial
 6   proceedings while a motion to transfer and consolidate is pending with the MDL Panel”);
 7   Bonefant v. R.J. Reynolds Tobacco Co., No. 07-60301-CIV, 2007 WL 2409980, at * 1 (S.D. Fla.
 8   July 31, 2007) (“[I]t is common practice for courts to stay an action pending a transfer decision
 9   by the JPML.”). In fact, Capital One has already successfully moved to stay numerous cases
10   related to the cyber incident, and to date no court has denied a request to stay a case related case.
11   See, e.g., Heath, et al. v. Capital One Financial Corp., et al., 3:19-cv-555-JAG, Dkt. No. 14
12   (E.D. Va. Aug. 16, 2019) (order staying nine related cases pending decision from the JPML);
13   Hilker v. Capital One Financial Corp., et al., No. 1:19-cv-995-RDA-JFA Dkt. No. 15 (E.D. Va.
14   Aug. 16, 2019) (order staying related case pending decision from the JPML).
15              Here, too, a short stay of proceedings until the JPML resolves the pending Section 1407
16   motions will promote judicial economy and sound judicial administration, avoid duplicative
17   pretrial proceedings and potentially inconsistent pretrial rulings, and prevent prejudice to all
18   parties.
19              IT IS SO STIPULATED.
20              DATED this 21st day of August, 2019.
21                                                  Respectfully submitted,
22                                                  s/Steven A. Miller
                                                    Steven A. Miller, WSBA No. 30388
23                                                  s/Daniel J. Oates
                                                    Daniel J. Oates, WSBA No. 39334
24                                                  s/Kellen A. Hade
                                                    Kellen A. Hade, WSBA No. 44535
25                                                  MILLER NASH GRAHAM & DUNN LLP
                                                    Pier 70, 2801 Alaskan Way, Suite 300
26                                                  Seattle, WA 98121-1128
27

                                                                      MILLER NASH GRAHAM & DUNN LLP
                                                                      Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     STIPULATED MOTION AND ORDER TO STAY - 3                              Seattle, Washington 98121-1128
                                                                        (206) 624-8300/Fax: (206) 340-9599
           Case 2:19-cv-01203-MAT Document 32 Filed 08/29/19 Page 4 of 6



 1                                         Tel: (206) 624-8300
                                           Fax: (206) 340-9599
 2                                         Email: steve.miller@millernash.com
                                                  dan.oates@millernash.com
 3                                                kellen.hade@millernash.com
 4                                               Attorneys for Capitol One Defendants
 5                                         Stipulation agreed to by:
 6
                                           s/ Jeffrey A. Ware
 7                                         Jeffrey A. Ware, WSBA No. 43779

 8                                         FENWICK & WEST LLP
                                           1191 Second Avenue, 10th Floor
 9                                         Seattle, WA 98101
                                           Tel: (206) 389-4510
10                                         Fax: (206) 389-4511
                                           Email: jware@fenwick.com
11
                                                 Attorneys for Amazon, Inc., and Amazon
12                                               Web Services, Inc.

13                                         TOUSLEY BRAIN STEPHENS PLLC

14                                         By: s/ Kim D. Stephens
                                              Kim D. Stephens, WSBA #11984
15
                                           By: s/Jason T. Dennett
16                                            Jason T. Dennett, WSBA #30686

17                                         By: s/ Kaleigh N.B. Powell
                                              Kaleigh N.B. Powell, WSBA #52684
18
                                           1700 Seventh Avenue, Suite 2200
19                                         Seattle, Washington 98101
                                           Tel.: 206.682.5600/Fax.: 206.682-2992
20                                         Email: kstephens@tousley.com
                                                   jdennett@tousley.com
21                                                 kpowell@tousley.com

22

23

24

25

26

27

                                                            MILLER NASH GRAHAM & DUNN LLP
                                                            Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     STIPULATED MOTION AND ORDER TO STAY - 4                    Seattle, Washington 98121-1128
                                                              (206) 624-8300/Fax: (206) 340-9599
             Case 2:19-cv-01203-MAT Document 32 Filed 08/29/19 Page 5 of 6



 1

 2
                                           James J. Pizzirusso, admitted pro hac vice
 3                                         Swathi Bojedla, admitted pro hac vice
                                           Theodore F. DiSalvo, admitted pro hac vice
 4                                         HAUSFELD LLP
                                           1700 K Street NW, Suite 650
 5                                         Washington, D.C. 20006
                                           Tel.: 202.540.7200
 6                                         jpizzirusso@hausfeld.com
                                           sbojedla@hausfeld.com
 7                                         tdisalvo@hausfeld.com
 8                                         Adam J. Levitt, admitted pro hac vice
                                           Amy E. Keller, admitted pro hac vice
 9                                         DICELLO LEVITT GUTZLER LLC
                                           Ten North Dearborn Street
10                                         Eleventh Floor
                                           Chicago, Illinois 60602
11                                         Tel.: 312.214.7900
                                           alevitt@dicellolevit.com
12                                         akeller@dicellolevitt.com
13                                         Andrew N. Friedman, admitted pro hac vice
                                           COHEN MILSTEIN SELLERS & TOLL PLLC
14                                         1100 New York Avenue, NW, Suite 500
                                           Washington, D.C. 20005
15                                         Tel.: 202.408.4600
                                           afriedman@cohenmilstein.com
16                                         dmcnamara@cohenmilstein.com
                                           ekafka@cohenmilstein.com
17                                         kputtieva@cohenmilstein.com
18                                         E. Michelle Drake, admitted pro hac vice
                                           BERGER MONTAGUE, PC
19                                         43 SE Main Street, Suite 505
                                           Minneapolis, MN 55414
20                                         Tel.: 612.594.5933
                                           emdrake@bm.net
21
                                           Daniel L. Warshaw, admitted pro hac vice
22                                         Matthew A. Pearson, admitted pro hac vice
                                           PEARSON, SIMON & WARSHAW, LLP
23                                         15165 Ventura Boulevard, Suite 400
                                           Sherman Oaks, California 91403
24                                         Tel.: 818.788.8300
                                           dwarshaw@pswlaw.com
25                                         mapearson@pswlaw.com
26                                         Counsel for Plaintiffs and the Classes



     STIPULATED MOTION AND ORDER TO STAY - 5                MILLER NASH GRAHAM & DUNN LLP
                                                            Pier 70 ~ 2801 Alaskan Way ~ Suite 300
                                                                Seattle, Washington 98121-1128
                                                              (206) 624-8300/Fax: (206) 340-9599
             Case 2:19-cv-01203-MAT Document 32 Filed 08/29/19 Page 6 of 6



 1                                            ORDER
 2         IT IS ORDERED.
 3
           Dated this 29th day of August , 2019.
 4

 5

 6                                                 A
                                                   Mary Alice Theiler
 7                                                 United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     STIPULATED MOTION AND ORDER TO STAY - 6                MILLER NASH GRAHAM & DUNN LLP
                                                            Pier 70 ~ 2801 Alaskan Way ~ Suite 300
                                                                Seattle, Washington 98121-1128
                                                              (206) 624-8300/Fax: (206) 340-9599
